Citation Nr: 0721728	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
May 1978 and from February 1981 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Indianapolis, Indiana 
Regional Office (RO), which denied entitlement to increased 
ratings for bilateral hearing loss, rated 0 percent 
disabling, and low back strain, rated 20 percent disabling.  
A December 2006 decision increased the rating of the 
veteran's bilateral hearing loss from 0 percent to 10 percent 
disabling, effective from May 2004 and the disability 
evaluation for his low back strain from 20 percent to 30 
percent disabling, effective from May 2004.  However, as 
those grants do not represent a total grant of benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007 the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence, accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level VI hearing in the right ear and Level III hearing in 
the left ear.

2.  Low back strain is manifested by limitation of motion and 
pain; favorable ankylosis or forward flexion limited to 30 
degrees or less is not demonstrated.  Incapacitating episodes 
from four to six weeks in a 12-month period are not shown.  
The most recent VA examination found no ratable neurological 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss, in excess of 10 percent, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
4.86(a) and Part 4 Diagnostic Code 6100 (2006).

2.  The criteria for a rating in excess of 30 percent for a 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 to 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and June 2006; 
rating decisions in September 2004 and December 2006; a 
statement of the case in November 2005; and a supplemental 
statement of the case in December 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Bilateral hearing loss

In hearing testimony and statements on file the veteran 
argues that his service-connected bilateral hearing loss is 
more disabling than currently evaluated.

The VA rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by State-
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  38 C.F.R. § 4.85.  

Table VIa is used when the examiner certifies the use of 
speech discrimination test is not appropriate because of 
issues such as language difficulties or inconsistent speech 
discrimination scores, or where indicated under the 
provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  Where the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, an audiologic evaluation conducted in November 2005 
shows that for the right ear pure tone thresholds were 35, 
55, 65, and 75 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, for a four frequency average of 58 
decibels.  The left ear pure tone thresholds were 30, 60, 60, 
and 60 decibels for an average of 53 decibels.  Speech 
discrimination was 92 percent correct in the right ear and 96 
percent correct in the left ear.  These findings correspond 
to level II hearing in the right ear and level I hearing in 
the left ear.

On an audiological examination afforded the veteran in 
November 2006, the veteran had pure tone thresholds in the 
right ear at frequencies of 1,000, 2,000, 3,000, and 4,000 
hertz of 55, 70, 75, and 90 decibels, for a four frequency 
average of 73 decibels.  The left ear pure tone thresholds at 
corresponding frequencies were 50, 70, 70, and 70 decibels 
for an average of 65 decibels.  Speech discrimination was 90 
percent correct in the right ear and 90 percent correct in 
the left ear.  These findings correspond to level III hearing 
in the right ear and level III hearing in the left ear.

Significantly, the veteran also has exhibited on his most 
recent VA examination an exceptional pattern of hearing loss 
in the right ear under 38 C.F.R. § 4.86(a) as his pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 hertz) is 55 decibels or more in the 
right ear.  Thus, the numeric designation for the veteran's 
right ear hearing loss is elevated to VI under Table VIa.  
However, that level of hearing loss (level VI and level III) 
does not warrant a rating greater than 10 percent.  38 C.F.R. 
§ 4.85, Table VII.  Therefore, no basis for an evaluation in 
excess of the 10 percent currently assigned is found.

The objective evidence simply has not shown that the 
veteran's service-connected bilateral hearing loss has 
increased to a level in excess of 10 percent.  The veteran's 
contention that his hearing loss is more disabling than 
currently evaluated is insufficient to establish entitlement 
to an increased evaluation for the disability as disability 
ratings for hearing impairment are derived as noted above by 
a mechanical application of the rating schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Here, the mechanical 
application clearly establishes that a rating greater than 10 
percent is not warranted for bilateral hearing loss.  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating and the claim is denied.

B.  Low Back Strain

In hearing testimony and statements on file the veteran also 
argues that his service-connected low back strain is more 
disabling than currently evaluated.  The veteran testified 
that he has been prescribed neuron blockers and muscle 
relaxers for his condition, which has resulted in periods of 
incapacitation anywhere from two to four days at least three 
times a month. 

The RO has assigned a 30 percent rating for the veteran's 
service-connected low back disorder under Diagnostic Code 
5237.  Under Diagnostic Code 5237, the criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, General Rating Formula for 
Diseases and Injuries of the Spine.

A review of the evidence to include the report of VA 
examination in August 2004 and the veteran's most recent VA 
examination report of October 2006 shows that the veteran has 
a limited range of motion of the low back with complaints of 
pain.  Specifically, VA examination in August 2004 reflects 
range of motion of the lumbar spine limited to 75 degrees of 
forward flexion, 30 degrees in extension, lateral bending to 
30 degrees, in both directions, and rotation to 60 degrees in 
both directions.  It was noted that on repetitive motion of 
flexion and extension of the back, there was increased pain 
but no decreased range of motion.  There was also no 
weakness, fatigue, or lack of endurance.

The October 2006 VA examination report notes that the veteran 
reported that he has low back pain every day, all the time.  
The veteran stated that he had recently received steroid 
shots for his back pain but that the medication lasted for 
three days only, and then the pain returned.  He reported 
experiencing limitation of motion and that he could not bend 
over or lift his leg up to tie his shoe.  He further reported 
experiencing 11 to 12 incapacitating episodes of back pain 
lasting eight to nine hours at a time.  He said for treatment 
he used a heating pad, Flexeril, and oxycodone.  The examiner 
noted that the veteran does not have any associated symptoms 
except for reports of numbness on the anterior aspect of the 
thigh.  He had no bladder or bowel complaints.  On objective 
examination the veteran had range of motion of the lumbar 
spine limited to 45 degrees of flexion with pain from 20 to 
45 degrees, 30 degrees of extension, 15 degrees of right and 
left lateral bending, and 50 degrees of right and left 
lateral rotation.  On repetitive flexion and extension, there 
was additional limitation of flexion to 35 degrees due to 
pain without fatigue, weakness, or lack of endurance.  The 
veteran did not use any assistive device, however it was 
noted that he does use a back brace when he is going to be 
out or be up and about.  

These findings do not demonstrate impairment warranting a 
rating in excess of that currently assigned.  Forward flexion 
of the thoracolumbar spine to 30 degrees or less has not been 
demonstrated as evidenced by findings of forward flexion to 
45 degrees or better with additional limitation of flexion to 
35 degrees by pain on repetitive motion.  Ankylosis is 
clearly not shown.

The rating schedule also provides that any associated 
objective neurological disabilities will be rated separately 
from the musculoskeletal manifestations of spinal 
disabilities.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  However, 
neurological examination in October 2006 found sensory 
function to be intact, except for the anterior thigh where 
there was a small area of decreased sensation.  There were 
also no focal strength deficits.  The examiner noted that the 
veteran had no neurologic findings or effect on the usual 
occupation or daily activities. 

The Board finds that those neurological findings do no 
demonstrate any ratable objective neurological residuals 
associated with the veteran's low back disability.  
Therefore, the Board finds that separate neurological ratings 
are not warranted because ratable objective neurological 
residuals are not shown by the evidence of record.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 30 percent.  While the veteran's October 
2006 VA examiner noted a history of functional limitation as 
a result of episodes of severe limiting pain, the evidence 
does not show that the limiting pain resulted in additional 
limitation of function to 30 degrees or less of thoracolumbar 
flexion or resulted in a condition equivalent to favorable 
ankylosis of the entire thoracolumbar spine.

Accordingly, the Board finds that the criteria have not been 
met for an increased rating for the veteran's low back strain 
pursuant to Diagnostic Code 5237.

The veteran's disability could also be rated as 
intervertebral disc syndrome pursuant to Diagnostic Code 
5243.  That Diagnostic Code provides that the disability will 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed above, an increased rating is not warranted 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the Board finds that an 
increased rating would not be warranted pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Incapacitating episodes are periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
In order to warrant a rating greater than 30 percent, the 
evidence must show at least four weeks, but less than six 
weeks, or incapacitating episodes during a 12-month period.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The evidence does not demonstrate that the veteran had four 
or more weeks of incapacitating episodes, prescribed by a 
physician, within any 12-month period.  The October 2006 VA 
examination report records the veteran's self report of 
incapacitating episodes of back pain, however the evidence of 
record in its entirety does not otherwise demonstrate that 
the veteran has had any incapacitating episodes, with bed 
rest and treatment prescribed by a physician, during the 
period under consideration.  Therefore, the Board finds that 
an increased rating is not warranted pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
for an increased rating for a low back disability must be 
denied.  38 U.S.C.A. § 5107(b).  






	(CONTINUED ON NEXT PAGE)





ORDER

An increased evaluation for bilateral hearing loss, currently 
rated 10 percent disabling, is denied.

An increased evaluation for a low back strain, currently 
rated 30 percent disabling, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


